In the
                              Missouri Court of Appeals
                                          Western District
 JASON MICHAEL KYLE SELIG,   )
                             )
            Respondent,      )                                WD82804
                             )
 v.                          )                                OPINION FILED: April 21, 2020
                             )
 ROBERT RUSSELL, PROSECUTOR, )
 JOHNSON COUNTY CIRCUIT      )
 COURT, SCOTT MUNSTERMAN,    )
 SHERIFF, JOHNSON COUNTY     )
 SHERIFF'S DEPARTMENT,       )
                             )
            Appellants.      )

                Appeal from the Circuit Court of Johnson County, Missouri
                          The Honorable R. Michael Wagner, Judge

  Before Division Two: Cynthia L. Martin, Presiding Judge, Thomas H. Newton, Judge
                              and Gary D. Witt, Judge


        Jason Selig ("Selig") filed a Petition for Exemption from Sex Offender Registry in

the Circuit Court of Johnson County, naming Johnson County Prosecutor, Robert Russell,

Johnson County Sherriff, Scott Munsterman, and Missouri State Highway Patrol, Director

of the Patrol Records Division, Captain Kyle Marquart,1 as respondents (collectively the



        1
           Captain Marquart retired from the Highway Patrol effective January 1, 2019. He was a party to this
action solely in his former official capacity.
"State") seeking a declaratory judgment that he was exempt from registration as a sex

offender under both the state and federal sex offender registries. The circuit court granted

Selig's petition and the State appeals. The State contends that the circuit court erred in

granting Selig's petition because (1) the court failed to consider Selig's independent

requirement to register because of his federal registration obligations; (2) registering is a

prerequisite to obtaining an exemption; and (3) there was no hearing to determine whether

Selig was required to federally register.2 Selig counters these arguments but also contends

that the Rule of Lenity applies to negate any registration requirements. We reverse, in part,

and remand for further proceedings.

                                   Factual and Procedural Background

         Selig entered a plea of guilty to the offense of furnishing or attempting to furnish

pornographic material to a minor in violation of section 573.040 on February 27, 2019.3

The facts giving rise to the charges were that he sent photographs of his erect penis to

multiple fellow high school students via Snapchat. Following his conviction, on March 1,

2019, Selig filed a Petition for Exemption from Sex Offender Registry ("Petition") seeking

a declaratory judgment that he was exempt from registration as a sex offender under both

the state and federal sex offender registries.                         Section 589.400 imposes Missouri's

registration requirements on certain offenders convicted of sexual offenses. Selig asserts



         2
            The State raises these three arguments in a single point relied on. It is multifarious in that it presents three
distinct claims of error that should be in separate points relied on. See State v. Robinson, 454 S.W.3d 428, 437 n. 6
(Mo. App. W.D. 2015). In general, multifarious points preserve nothing for appellate review and are subject to
dismissal. However, because we prefer to decide cases on the merits where appellant's argument is readily
understandable--as is the case here--we have elected to exercise our discretion to review the merits of the arguments
set forth in the point relied on.
          3
            All statutory references are to RSMo 2016 as currently updated, unless otherwise noted.

                                                             2
that pursuant to section 589.400.9(2)(c) he was exempt from registering under the Missouri

Sex Offender Registry.

         The State responded that although Selig may have been exempt pursuant to section

589.400.9(2)(c), he was still required to register pursuant to section 589.400.1(7) 4 which

incorporates federal registration requirements into Missouri's registration requirements.

Further, the State argued that despite being titled an "exemption" Missouri law requires

even those deemed to be exempt to first register and then seek removal from the registration

requirements. Because Selig has not registered, the State contends that he may not be

granted an exemption. The State filed a Motion to Dismiss for Failure to State a Claim

asserting the same grounds ("Motion"). The circuit court held a hearing on the Petition and

Motion on May 6, 2019 ("Hearing"). At the Hearing, Selig initially requested the court

make two findings: (1) that Selig's conviction did not fall within the federal Sex Offender

Registration and Notification Act ("SORNA")5 and (2) that Selig was exempt under



         4
           The statute at issue is alternatively referred to both as 589.400.1(6) and 589.400.1(7) by the parties.
Section 589.400.1(2) was both amended and removed, effective August 28, 2018. When published, the Revised
Statutes included the amended subsection. Selig contends that subsection 589.400.1(2) should have been removed
and the following subsections renumbered, resulting in subsection 589.400.1(7) becoming subsection (6). There is
no dispute as to the language of this subsection, only as to its application to these facts. For clarity, the subsection at
issue states:

        1. Section 589.400 to 589.425 shall apply to:

        ****

                   (7) Any person who is a resident of this state who has, since July 1, 1979, been or is
        hereafter adjudicated in any other state territory, the District of Columbia, or foreign country, or
        under federal, tribal, or military jurisdiction for an offense which, if committed in this state, would
        constitute an offense listed under section 589.414, or has been or is required to register in another
        state, territory, the District of Columbia, or foreign country, or has been or is required to register
        under tribal, federal, or military law; or

For constancy, we will refer to is as section 589.400.1(7), as it appears in the printed Missouri Revised Statutes.
        5
          34 USC §§ 20901-20920.

                                                            3
Missouri's Sex Offender Registration Act ("MO-SORA").6 During the course of the

Hearing, however, Selig withdrew his request for a finding regarding his federal SORNA

obligations, instead asking solely for a determination under the state MO-SORA, arguing

that section 589.400.9(2)(c) exempted him from all registration requirements. The State

argued that Selig's obligations under MO-SORA could not be determined without first

determining his SORNA obligations. At the Hearing, the State contended that the circuit

court needed to hold an additional hearing at which the parties could submit evidence

regarding whether Selig was required to register under the provisions of SORNA. The

State reiterated this argument following Selig's withdrawal of his request for a SORNA

determination arguing that Selig was still subject to registration due to his federal

obligations.7

         The court entered judgment on May 9, 2019 ("Judgment"). The Judgment stated

that: "The State's Motion to Dismiss is denied. Pursuant to §589.400.9(2)(c) RSMo.,

petitioner is exempt from the sex offender registration requirements generally set forth in

§589.400 RSMo."             The Judgment made no findings as to Selig's federal SORNA

obligations.

         This appeal followed.

                                             Standard of Review

         This Court will uphold the judgment of the trial court unless "it is not supported by

substantial evidence, is against the weight of the evidence, or erroneously declares or


         6
           Sections 589.400 to 589.425.
         7
           In the transcript the State referenced "subparagraph 8" but it clear from his argument his intent was to
reference subsection (7).

                                                           4
applies the law." Doe v. Isom, 429 S.W.3d 436, 439 (Mo. App. E.D. 2014) (citing Murphy

v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976)).

                                         Discussion

       As noted above, the State brings one point on appeal which is actually three separate

claims of error. The State alleges that the circuit court erred in granting Selig's Petition

because the court's statement in the Judgment that Selig was exempt from registration as

"generally set forth in [section] 589.400" was an error of law. The State contends that Selig

is not exempt because of his independent federal registration obligation or, at a minimum,

the circuit court was required to conduct a hearing on whether Selig has registration

requirements pursuant to SORNA before declaring him generally exempt under MO-

SORA. Further, the State alleges that the circuit court erred in denying its Motion because

Selig was required to register prior to filing his Petition for exemption. Since he has yet to

register, the State contends the Petition was not ripe for review.

                        I. Registration obligation under SORNA

       There are two registration laws at issue in this case. Missouri governs and maintains

its own sex offender registry pursuant to the provisions of MO-SORA, setting forth the

offenses which give rise to a requirement to register as a sex offender. The federal

government does not maintain its own registry, separate from those registries maintained

by states. SORNA establishes requirements for the registration of sex offenders that each

state must comply with in order to receive certain federal funds.

       Since 1994, federal law has required States, as a condition for the receipt of
       certain law enforcement funds, to maintain federally compliant systems for
       sex-offender registration and community notification. In an effort to make

                                              5
        these state schemes more comprehensive, uniform, and effective, Congress
        in 2006 enacted the Sex Offender Registration and Notification Act (SORNA
        or Act) as part of the Adam Walsh Child Protection and Safety Act, Pub.L.
        109–248, Tit. I, 120 Stat. 590.

Carr v. United States, 560 U.S. 438, 441 (2010). Missouri has recognized that Congress

intended SORNA to be uniformly implemented by the states.

        Congress' intent to establish a uniform national sex-offender registration
        system is made explicit in SORNA's first section, which contains the
        following declaration of purpose: "[i]n order to protect the public from sex
        offenders and offenders against children, and in response to the vicious
        attacks by violent predators against the victims listed below, Congress in this
        chapter establishes a comprehensive national system for the registration of
        those offenders." 42 U.S.C. § 16901 (emphasis added).

Doe v. Keathley, 344 S.W.3d 759, 764 (Mo. App. W.D. 2011) (holding that, for the purpose

of registration requirements, the definition of "convicted" must be governed by federal

law).

        The interplay between the requirements of SORNA but also the requirements of

MO-SORA can be seen within section 589.400. Section 589.400 includes detailed lists of

who is required to register as a sex offender in Missouri and includes several groups of

persons and particular crimes which are exempt from registration requirements. However,

section 589.400.1(7) includes a general provision that requires registration for any person

who "has been or is required to register under tribal, federal, or military law[.]" "[T]he

Missouri Supreme Court held as follows: If a Missouri resident is a 'sex offender' pursuant

to the terms of SORNA, SORNA imposes upon such a person an 'independent, federally

mandated registration requirement' which triggers the individual's duty to register in

Missouri pursuant to section 589.400.1(7) of [MO-SORA]." Doe v. Neer, 409 S.W.3d 451,


                                              6
455 (Mo. App. E.D. 2013).8 Thus, regardless of the other terms of MO-SORA, section

589.400.1(7) acts as an "independent" requirement for registration.

        Such an independent requirement is necessary because SORNA maintains

compliance of states with SORNA's registration requirements by tying federal funds to

substantial compliance with the federal act. 34 U.S.C. § 20927(a) ("For any fiscal year

after the end of the period for implementation, a jurisdiction that fails, as determined by

the Attorney General, to substantially implement this subchapter shall not receive 10

percent of the funds that would otherwise be allocated for that fiscal year to the jurisdiction

under . . . the Omnibus Crime Control and Safe Streets Act of 1968 . . . ."). Contrary to

Selig's assertions, this is not a situation in which this Court is acting to enforce SORNA.

Instead, the Missouri Legislature has chosen to integrate the registration requirements of

SORNA into MO-SORA through section 589.400.1(7). The failure to do so would risk

Missouri's receipt of certain federal funding and the Missouri Legislature enacted

provisions protecting that revenue source.

        In this case, the State agrees that Selig is exempt from registering under the

provisions of section 589.400.9(2)(c) because Missouri statutes generally exempt from

registration a conviction for the offense that he was convicted of committing. Irrespective

of that exemption, however, the State argues that Selig was still required to register under

section 589.400.1(7) because the federal government does require registration for the

offense he was convicted of committing. Selig was convicted of furnishing pornography


        8
           This provision of MO-SORA has remained substantially similar since Doe, the relevant "has been or is
required to register under tribal, federal, or military law" language has remained unchanged.

                                                        7
to a minor.    This offense is specifically exempted from registration under section

589.400.9(2)(c). However, under SORNA, the federal government requires registration of

persons convicted of a "specified offense against a minor" which includes "[a]ny conduct

that by its nature is a sex offense against a minor." 34 U.S.C. § 20911(7)(I). This provision

of SORNA was drafted by Congress to be intentionally broad to include as many offenses

against children as possible within SORNA's registration requirements. Wilkerson v. State,

533 S.W.3d 755, 758 (Mo. App. W.D. 2017) (citing United States v. Dodge, 597 F.3d 1347,

1355 (11th Cir. 2010) (en banc)). Pursuant to section 589.400.1(7), if an offender is

required to register under any of the provisions of the federal SORNA act, they are also

required to register under the state MO-SORA act.

       Selig contends that this system creates an illogical result, contending that the

legislature could not have intended to expressly exempt Selig's offense from registration

but also require registration for that same offense under a general provision incorporating

the federal act. Instead, Selig asserts the statutory interpretation theory that "[w]hen the

same subject matter is addressed in general terms in one statute and in specific terms in

another, the more specific controls over the more general." Lane v. Lensmeyer, 158 S.W.3d
218, 225 (Mo. banc 2005).         Selig argues that because subsection 589.400.9(2)(c)

specifically exempts Selig's offense, it should control over subsection 589.400.1(7) which

generally requires registration of crimes required by SORNA. We disagree. Where federal

funding is tied to substantial compliance with SORNA registration requirements, it is not

unreasonable that Missouri would adopt a "catch-all" provision allowing Missouri to fully

comply with the registration requirements of SORNA without having to amend MO-SORA

                                             8
every time the federal government chose to amend SORNA. As fully discussed below,

interpreting Missouri's specific exemptions to take precedence over SORNA general

requirements is contrary to previous Missouri court's interpretation of section 589.400.1(7)

and risks Missouri's federal funding.

       While we agree with Selig that this dual system has, in some cases, the potential to

impose more stringent registration requirements on an offender than Missouri would have

otherwise imposed, this result has been previously examined and explained. In Wilkerson

v. State, an offender filed a petition seeking to be removed from Missouri's sex offender

registry because she met all of the requirements for removal under the then applicable

sections 589.400.8 and .9, RSMo 2016. 533 S.W.3d at 756. The state opposed Wilkerson's

petition arguing that Wilkerson was ineligible for removal because SORNA still imposed

an independent federal obligation to register regardless of the fact that Wilkerson met MO-

SORA's requirements for removal from registration. Id. at 757. This Court noted:

       The complicating factor in this case, however, is that [section] 589.400.1(1)
       is not the sole source of Wilkerson’s registration obligation. Instead, she was
       also required to register pursuant to [section] 589.400.1(7), because she "has
       been or is required to register under ... federal ... law." The federal SORNA
       statute specifies that "[a] sex offender shall register, and keep the registration
       current, in each jurisdiction where the offender resides." 34 U.S.C. §
       20913(a). A "sex offender" is "an individual who was convicted of a sex
       offense." 34 U.S.C. § 20911(1). The definition of a "sex offense" includes
       "a criminal offense that is a specified offense against a minor." 34 U.S.C. §
       20911(5)(A)(ii). A "specified offense against a minor" includes, among
       other things, "criminal sexual conduct involving a minor," and "[a]ny
       conduct that by its nature is a sex offense against a minor." 34 U.S.C. §§
       20911(7)(H), (I).
Id. at 758. The Court held that although Wilkerson was otherwise eligible for removal

from Missouri's registration list under section 589.400.1(1), MO-SORA still mandated

                                               9
registration under section 589.400.1(7). Id. at 761. In fact, because section 589.400.1(7)

requires registration for any offender who "has been or is required to register under tribal,

federal, or military law," Missouri has in effect created a lifetime registration requirement

for anyone who has ever been required to register under SORNA. Id..; James v. Mo. State

Highway Patrol, 505 S.W.3d 378 (Mo. App. E.D. 2016) ("Petitioner's status as a SORNA

sex offender triggers [MO-SORA]'s lifetime registration requirement.").          Even if an

offender is eligible for removal under SORNA and under MO-SORA, they will still be a

person who "has been" required to register under SORNA and thus required to register

pursuant to section 589.400.1(7) for their lifetime. Doe v. Toelke, 389 S.W.3d 165, 167

(Mo. banc 2012).

       As is clear from the discussion above, in Wilkerson, the offender had a registration

requirement pursuant to 589.400.1(1), "for the offense," but was also required to register

under section 589.400.1(7) pursuant to her federal registration obligations. The court found

that, regardless of being eligible for removal from registration "for the offense," Wilkerson

had an ongoing requirement to register under 589.400.1(7) due to her separate federal

obligation to register. The present case is similar. Although section 589.400.9(2) exempts

Selig from registering for the offense of "furnishing pornographic materials to minors,"

like Wilkerson, regardless of his registration requirements "for the offense," he potentially

has independent registration requirements pursuant to section 589.400.1(7) because of a

separate federal obligation to register.

       This Court noted in Wilkerson that such a result is troubling. However, as fully

discussed in that opinion, the alternative would be to allow Wilkerson to obtain release

                                             10
from registration after two years, even though SORNA requires registration for fifteen

years.    Wilkerson, 533 S.W.3d at 761.       This result would "arguably be failing to

'substantially implement' SORNA's provisions, endangering Missouri's funding." Id. The

court found that there was "no indication that the General Assembly intended not to fully

discharge the State's obligations under SORNA, by allowing offenders like Wilkerson to

obtain early release from their registration obligations." Id.

         A similar result was reached by the Southern District of this Court in Khatri v.

Trotter, 554 S.W.3d 482, 485 (Mo. App. S.D. 2018). In Khatri, an offender sought removal

from Missouri's registry following the expiration of his mandatory federal registration

period. Id. at 483. The circuit court granted his petition for removal but the court in Khatri

reversed and remanded with instruction to have Khatri placed back on the registry. Id. at

485. The court held: "Once again, despite the legislative intent that there be a method to

be removed from the registry, we cannot affirm the judgment because of the requirement

under [MO-SORA] that a person must register on the Missouri registry if the person has

been required to register at any time on the federal registry." Id. at 483 (internal footnote

omitted). The court specifically relied on and reiterated the holdings of Wilkerson and

James. Id. at 485.

         Selig counters that Wilkerson and the other cases discussing the dual requirements

of MO-SORA are no longer of precedential value because the Missouri legislature

drastically changed MO-SORA in 2018. Selig specifically points to the fact that the

legislature added the list of crimes exempt from registration in subsection 589.400.9 as

well as restructured the time periods for requesting removal from the registry to a tiered

                                             11
system under 589.401. Selig argues that we must now construe MO-SORA differently

because, otherwise, the addition of the exemptions of section 589.400.9 would have no

effect. "When the legislature amends a statute, it is presumed that its intent was to bring

about some change in the existing law." Wilson v. Progressive Waste Solutions of Mo,

Inc., 515 S.W.3d 804, 810 (Mo. App. E.D. 2017). "We presume the legislature acted with

a full awareness and complete knowledge of the present state of the law, including judicial

and legislative precedent." Id. We never construe a statute in a way "that would moot the

legislative changes because the legislature is never presumed to have committed a useless

act." Id. However, it is important to note that while making a number of large substantive

changes to the statute, the legislature made no changes to the language of section

589.400.1(7) which has been fully discussed in prior case law as creating a lifetime

registration requirement if a person has ever met the registration requirements of SORNA.

Section 589.400.1(7) still requires that a person must register if he or she "has been or is

required to register under tribal, federal, or military law[.]" (emphasis added). The

legislature was aware of the Court's interpretation of this phrase and yet chose to make no

changes to this provision.

       Additionally, although the amendments may have no effect as applied to Selig--an

issue still yet to be decided--it does not follow that the amendments had no effect in all

cases. There still may be those persons whose offense is exempt pursuant to section

589.400.9, who do not otherwise have SORNA registration requirements, and are thus

exempt from all registration under MO-SORA.



                                            12
       We do not find this case distinguishable from the prior precedent interpreting this

provision. Although this case involves a request for a declaration of an exemption, rather

than a request for removal, our statutory interpretation remains the same. Missouri courts

must consider, determine, and apply the registration requirements of SORNA through

application of section 589.400.1(7) regardless of the other terms of MO-SORA. This is

consistent with the language of the statute and to do otherwise could threaten Missouri's

federal funding. Just as in Wilkerson, we see no indication that the General Assembly

intended such a result and the General Assembly is the body tasked with making such a

policy determination. The Judgment of the circuit court is correct that Selig is exempt from

registration under section 589.400.9(2)(c), but it must also determine whether Selig has an

obligation to register under SORNA before it may declare him to be also exempt under all

of section 589.400. In Wilkerson, this Court considered whether the offender was required

to register under SORNA because her underlying conviction involved a sexual offense

against a minor and, finding that it was, remanded to the circuit court with specific

instruction to dismiss Wilkerson's petition. In this case, however, this Court lacks a factual

record regarding the underlying offense necessary to determine whether Selig's offense

requires SORNA registration. Thus remand is required for further development of the

underlying facts of the offense for which Selig was convicted and for the circuit court to

make such a determination.

                                     II. Rule of Lenity

       Selig further argues that, even should this Court find that there is an independent

registration requirement under SORNA, regardless of an exemption under MO-SORA,

                                             13
Selig should still be exempt from registering under the Rule of Lenity. The Rule of Lenity

mandates that "ambiguity in a penal statute will be construed against the government or

party seeking to exact statutory penalties and in favor of persons on whom such penalties

are sought to be imposed." J.S. v. Beaird, 28 S.W.3d 875, 877 (Mo. banc 2000) (citing

State v. Stewart, 832 S.W.2d 911, 913 (Mo. banc 1992)). The Supreme Court found that

although sex offender registration "is not necessarily punitive," failure to register results in

criminal consequences, and the Rule of Lenity is applicable. Id. However, the rule "applies

to interpretation of statutes only if, after seizing everything from which aid can be derived,

[the court] can make no more than a guess as to what the legislature intended." State v.

Liberty, 370 S.W.3d 537, 547 (Mo. banc 2012).

       While the statutory result of the interplay between section 589.400.1(7) and section

589.400.9(2)(c) may be inconsistent in many factual situations, it is not ambiguous. Just

as the cases above suggest, it is troubling that the Missouri legislature has created a scheme

in which it requires lifetime registration for persons who would otherwise qualify for

removal or exemption.        But, the result is not ambiguous or the legislative intent

undiscernible. This is a policy decision for the legislature to determine, not the courts.

Missouri has a dual registration scheme and has clearly established a system in which a

person who may otherwise be exempt or qualify for removal under Missouri law must still

register for their entire lifetime if he or she is required or ever has been required to register

under SORNA. Courts have made this interpretation clear and the General Assembly has

chosen not to amend the statute to address this seeming inconsistency. In this case, it is

not yet determined that Selig is or ever has been required to register pursuant to section

                                               14
589.400.1(7) because his SORNA obligations have not yet been adjudicated and that

determination must be established before a court can grant him the declaratory relief he has

requested. For these reasons we decline to apply the Rule of Lenity to these facts.

                          III. Registration Prior to Exemption

       Because it is relevant to the case on remand, and if the State's argument is well taken

then Selig's petition is premature, we must also address the State's final argument on appeal

that the circuit court erred in dismissing the Petition because Selig's request for exemption

cannot be considered until he first registers as an offender. The State argues that even

though Selig requests a declaration of "exemption" the proper procedure to raise this claim

is to register as a sex offender and then petition the court for removal from the registration

requirements. We disagree. The term "exempt" means "not subject to an authority or

jurisdiction" or "free or released from some liability to which others are subject: excepted

from the operation of some law or obligation." MERRIAM-WEBSTER DICTIONARY, 795 (3rd

ed. 1993).

       Section 589.400 distinguishes between offenses eligible for removal from the

registry and those offenses which are exempt from the requirement to register.              It

establishes those offenses which are exempt in section 589.400.9 and states that listed

persons "shall be exempt from registering as a sexual offender under the petition to the

court of jurisdiction under section 589.401[.]" Although inartfully drafted, section 589.401

draws a distinction between those petitioning for removal from the registry and those

petitioning for an exemption from the registry. The majority of section 589.401 addresses

a petition for removal. Subsection 589.401.8 addresses exemptions stating: "The person

                                             15
seeking removal or exemption from the registry shall provide the prosecuting attorney in

the circuit court in which the petition is filed with notice of the petition." (emphasis added).

This suggests that the legislature was aware of the distinction between the two requests and

its decision to not include those seeking exemption from the other subsections and

requirements of section 589.401 was intentional.9

         By its very definition a request for exemption is different and distinct from a request

for removal. They are not treated the same by MO-SORA, and it is illogical to force a

person who is otherwise claiming to be exempt from any requirement to register be forced

to register before they can even request to be exempt. Although the State notes that in

addition to the clear exemption under MO-SORA, as fully discussed above, Selig must also

establish that he is exempt under SORNA to avoid registration requirements. We see no

reason to treat a request for exemption under SORNA differently from the procedure for

determining an exemption under MO-SORA. Selig is not arguing that he is entitled to be

removed from the registry because he has met his federal obligations under SORNA to be

removed from the registry, he is arguing that his offense never fell within the bounds of

SORNA. Thus, he is still only requesting a declaration of exemption, not a judgment of

removal.

         We find that Selig's Petition is ripe for review upon remand to the circuit court.




          9
            The State further argues that Selig is in the unenviable position of risking a felony conviction for failure to
register within three days under section 589.400.2 should the circuit court deny his Petition. We make no findings
regarding the legitimacy of this argument, and instead hold only that registration is not required prior to filing a
petition for exemption from registration. Whether it would be prudent for an offender to register while awaiting a
court's ruling on his or her petition for exemption is not currently before this Court.

                                                           16
                                         Conclusion

       While it is troubling that Selig may be expressly exempt from registration under

section 589.400.9(2)(c) and yet have lifetime registration requirements pursuant to section

589.400.1(7), that is the current status of law as the legislature has enacted it. This Court's

opinion in Wilkerson fully set forth the effects and possible inequality of this statutory

scheme before the legislature most recently amended the statute and the General Assembly

did not amend the provisions of section 589.400.1(7) creating lifetime registration

requirements. Thus, we can only presume that the legislature intended this result. For the

reasons stated above, we reverse the judgment of the circuit court and remand for further

proceedings consistent with this opinion to determine what if any obligations Selig has to

register under SORNA and thus register pursuant to section 589.400.1(7).



                                           __________________________________
                                           Gary D. Witt, Judge

All concur




                                              17